                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                      No. 5:20-CV-470-BO

HARI HARA PRASAD NALLAPATY,                           )
et al.,                                               )
                                      ...   -   ..   -)   --   ...


               Plaintiffs,                            )
                                                      )              ORDER
       V.                                             )
                                                      )
VAMSI MOHAN NALLAPATI, et al.,                        )
                                                      )
               Defendants.                            )


       This matter is before the court on Plaintiffs' motion to compel responses to third-party

subpoenas issued to Vivid Cosmos Granite, LLC, a North Carolina LLC ("Vivid NC"); Vivid

Cosmos Granite, LLC, a Texas LLC ("Vivid TX") (collectively, "the Vivid entities"); Cosmos

Granite Charlotte, LLC ("Cosmos Charlotte"); Cosmos Granite Charleston, LLC ("Cosmos

Charleston"); and Cosmos Granite Dallas, LLC ("Cosmos Dallas") (collectively, "the Cosmos

'entities"). [DE-69, -70]. The Vivid entities and the Cosmos entities have responded in opposition.

[DE-74]. The court held a telephonic hearing on August 13, 2021. For the reasons set forth below,

the motion to compel is allowed in part and denied in part.

                                      I. BACKGROUND

       This case involves the winding down of a partnership between two cousins, Plaintiff Hari

Hara Prasad Nallapaty ("Prasad") and Defendant Vamsi Mohan Nallapati ("Vamsi"). Compl.

[DE-1] at 1. Known as "Cosmos Granite and Marble," the business sold wholesale granite and

marble and was allegedly operated as a 50/50 partnership. Id. at 4. The alleged partnership

acquired various assets, including real estate and a partial ownership interest in Vivid NC. Id. at




            Case 5:20-cv-00470-BO Document 78 Filed 08/19/21 Page 1 of 9
7-12. Prasad and Vamsi began discussing terminating their partnership in late 2015. Id. at 16. In

May 2016, Vamsi used cash and materials from Vivid NC to set up a Dallas, Texas location, and

he created Vivid TX as the legal entity to hold that location. Id. at 14. NC LLC held a 25%

ownership interest in Vivid TX. Id.

        In January 2019, Prasad and Vamsi executed a settlement agreement in which they

allocated certain assets, but they have not yet separated their interests in NC LLC. Id. at 13. On

March 1, 2020, 1 Vivid NC sold substantially all of its assets to Cosmos Charlotte, a newly formed

entity, allegedly for less than fair market value. Id. at 23. Plaintiffs allege that the purpose of the

sale was to exclude Prasad from Vivid NC. Id. Cosmos Charlotte subsequently spun out certain

assets to another newly formed entity, Cosmos Charleston. Id. at 24. On December 31, 2020,

Vivid TX merged into Cosmos Dallas and ceased to exist. Id. at 26. Collectively, the court will

refer to March 1, 2020 for Vivid NC, Cosmos Charlotte, and Cosmos Charleston and December

31, 2020 for Vivid TX and Cosmos Dallas as "the transaction dates."

        Prasad alleges that Vamsi refused to share financial information that would enable Prasad

to value his interest in Vivid NC and Vivid TX. Id. at 15-16. On April 7, 2021, Plaintiffs served

the subpoenas at issue here. [DE-70-2]. The Vivid entities and the Cosmos entities objected to

the requests, but through meet and confer efforts, the parties were able to resolve some of the

objections. [DE-70] at 2. Objections regarding production of general ledgers and QuickBooks

data remain. Id. Plaintiffs seek an order compelling the Vivid entities and the Cosmos entities to

produce documents in response to the following requests:

        2.       All general ledgers for [the third party], covering any period between
                 January 1, 20162 and the present.

1
  The third parties' brief states that the transaction date was February 29, 2020. [DE-74] at 4. In the interest of
inclusivity, the court will refer to March 1, 2020 as the transaction date for Vivid NC.
2 The subpoena to Cosmos Charlotte requests data from January 1, 2016 to the present. The temporal scope differs

among the third party subpoenas. [DE-70] at 4 n.3.


                                                        2
             Case 5:20-cv-00470-BO Document 78 Filed 08/19/21 Page 2 of 9
         5.       All QuickBooks data, including but not limited to cash disbursements
                  journals, details [sic] bank reconciliation reports, general ledger details,
                  accounts payable, accounts receivable, and audit trail reports, in native
                  formats, for [the third party], covering any period between January 1, 2016
                  and the present.

[DE-70-2] at 10-11.

                                               II. DISCUSSION

         Subpoenas issued to nonparties are governed by Fed. R. Civ. P. 45, which "adopts the

standard codified in Rule 26" in determining what is discoverable. Schaaf v. Smithkline Beecham

Corp., 233 F.R.D. 451,453 (E.D.N.C. 2005). Rule 26 provides for a broad scope of discovery:

         Parties may obtain discovery regarding any nonprivileged matter that is relevant to
         any party's claim or defense and proportional to the needs of the case, considering
         the importance of the issues at stake in the action, the amount in controversy, the
         parties' relative access to relevant information, the parties' resources, the
         importance of the discovery in resolving the issues, and whether the burden or
         expense of the proposed discovery outweighs its likely benefit. Information within
         this scope of discovery need not be admissible in evidence to be discoverable.

Fed. R. Civ. P. 26(b)(l); see Mainstreet Collection, Inc. v. Kirkland's, Inc., 270 F.R.D. 238, 240

(E.D.N.C. 2010) ("During discovery, relevance is broadly construed 'to encompass any matter that

bears on, or that reasonably could lead to other matter that could bear on, any issue that is or may

be in the case."') (quoting Oppenheimer Fund., Inc. v. Sanders, 437 U.S. 340, 351 (1978)). Thus,

the two fundamental limits on discovery imposed by Rule 26(b)(l) are relevance and

proportionality. Va. Dep't of Corr. v. Jordan, 921 F.3d 180, 188 (4th Cir.), cert. denied, 140 S.

Ct. 672 (2019).

         Rule 45 imposes further limits when discovery is sought from nonparties. 3 "A more

demanding variant of the proportionality analysis[] applies when determining whether, under Rule


3 The Vivid and Cosmos entities are third parties, although Plaintiffs noted there is a related case, 5:20-CV-47-D, in

which Cosmos Dallas, Cosmos Charlotte, and Cosmos Charleston are counter defendants, and there is a discovery-
sharing agreement between the two cases. [DE-32] at 8.


                                                          3
              Case 5:20-cv-00470-BO Document 78 Filed 08/19/21 Page 3 of 9
45, a subpoena issued against a nonparty 'subjects a person to undue burden' and must be quashed

or modified." Id. at 189 (quoting Fed. R. Civ. P. 45(d)(3)(A)(iv)). This is so because "[b]ystanders

should not be drawn into the parties' dispute without some good reason, even if they have

information that falls within the scope of party discovery." Id. Ultimately, giving the nonparty

status "special weight," the court must determine "whether the benefits of discovery to the

requesting party outweigh the burdens on the recipient." Id.; Spring v. Bd. of Trustees of Cape

Fear Cmty. Coll., No. 7:15-CV-84-BO, 2016 WL 4204153, at *1 (E.D.N.C. Aug. 8, 2016). When

considering the propriety of enforcing a subpoena, a trial court should consider "the relevance of

the discovery sought, the requesting party's need, and the potential hardship to the party subject to

the subpoena." Id. (quoting Heat & Control, Inc. v. Hester Indus., 785 F.2d 1017, 1024 (Fed. Cir.

1986)). "A party or attorney responsible for issuing and serving a subpoena must take reasonable

steps to avoid imposing undue burden or expense on a person subject to the subpoena," and the

court "must quash or modify a subpoena that subjects a person to undue burden." Fed. R. Civ. P.

45(d)(l ), (d)(3)(iv).

        The party seeking the court's protection from responding to discovery "must make a

particularized showing of why discovery should be denied, and conclusory or generalized

statements fail to satisfy this burden as a matter oflaw." Mainstreet Collection, 270 F.R.D. at 240

(citation omitted). Accordingly, it is the Vivid entities and the Cosmos entities' burden to show

why discovery should be denied. See US. Equal Emp 't Opportunity Comm 'n v. Bojangles 'Rests.,

Inc., No. 5:16-CV-654-BO, 2017 WL 2889493, at *3 (E.D.N.C. July 6, 2017) (citing Papanicolas

v. Project Execution & Control Consulting, LLC, No. CIV.A. CBD-12-1579, 2015 WL 1242755,

at *1 (D. Md. Mar. 17, 2015) (noting that "'[t]he burden of proving that a subpoena is oppressive

is on the party moving to quash'"); Sherrill v. DIO Transp., Inc., 317 F.R.D. 609, 612 (D.S.C.




                                                 4
           Case 5:20-cv-00470-BO Document 78 Filed 08/19/21 Page 4 of 9
2016) ("[T]he burden of proof is with the party objecting to the discovery to establish that the

challenged production should not be permitted.") (citation omitted).

       The Vivid entities and the Cosmos entities contend that discovery should be denied for two

reasons: (1) much of the requested information is irrelevant to the valuation of Vivid NC as of

March 1, 2020 and Vivid TX as of December 31, 2020 (the "transaction dates"); and (2) the burden

of producing confidential, granular-level financial data that would have to be redacted outweighs

any benefit to Plaintiffs and is disproportionate to the needs of the case. [DE-74] at 7-11.

A.     Relevance

       At the August 13, 2021 hearing, the parties agreed that the central issue in dispute is the

valuation of Vivid NC and Vivid TX as of the transaction dates. The Vivid entities and the Cosmos

entities contend that financial information from after the transaction dates is irrelevant because it

would have no bearing on the valuation of the entities at a fixed point in time. Plaintiffs argued at

the hearing that financial information from after the transaction dates is relevant because the

entities are intertwined in such a way that transactions between them were not arms-length, and if

there was movement of funds or a change in the entities' performance after they were sold or

merged, that information could show mismanagement and bear on the value of the companies as

of the transaction dates.

       First, the court finds that the financial information from before the transaction dates is

relevant. Plaintiffs attached to their motion a declaration of Tiffany Couch, a Certified Public

Accountant with the professional designations of Certified in Financial Forensics and Certified

Fraud Examiner. [DE-70-1]. Ms. Couch states that the high-level documents previously produced,

such as tax returns and internally prepared financial statements, have significant discrepancies. Id.

at 2. For example, a 2016 balance sheet for Vivid TX lists more than $3 million in liabilities, but




                                                 5
           Case 5:20-cv-00470-BO Document 78 Filed 08/19/21 Page 5 of 9
Vivid TX' s 2016 tax return reports no liabilities. Id. Ms. Couch states that examining the granular-

level QuickBooks data is the only way to resolve the discrepancies and properly value the entities.

Id. at 2-3. She states that because the entities are related, transactions between them can be

conducted at less than arms' length for less than fair market value, and they are therefore

considered high risk by auditors and forensic accountants. Id. at 3. Because the valuation of the

entities as of the transaction dates is a central issue in the case, and because Ms. Couch's

declaration indicates that the QuickBooks data from before the transaction dates would bear on the

entities' valuation as of the transaction dates, the pre-transaction date data is relevant.

       However, the Vivid entities and the Cosmos entities contend that financial information

from after the transaction dates is not relevant to the valuation of the entities as of the transaction

dates, and the court agrees. Plaintiffs argued that the data may indicate mismanagement, but Ms.

Couch's declaration does not articulate a basis for requesting data from after the transaction dates.

She opines that the data will be useful for resolving questions regarding a discrepancy between a

2016 Vivid TX balance sheet and 2016 tax return; differing amounts in capital accounts indicated

on the balance sheet, presumably referring to the 2016 Vivid TX balance sheet referenced in the

preceding paragraph; and an NC LLC investment balance increase of $800,000 from 2018 to 2019

with no explanation. [DE-70-1] at 1-6. Ms. Couch repeats several times in her declaration that

the purpose of requesting the granular-level financial data is to make sense of the high-level

documents and properly value the entities. Id. Plaintiffs contended at the hearing that there may

be evidence of mismanagement or movement of funds in the post-transaction date data that would

bear on the value of the companies as of the transaction dates, but that argument rests on

speculation and amounts to a "fishing expedition." See Howard v. Coll. of the Albemarle, No.

2:15-CV-00039-D, 2016 WL 4384658, at *3 (E.D.N.C. Aug. 16, 2016) (holding that "[l]itigants




                                                   6
           Case 5:20-cv-00470-BO Document 78 Filed 08/19/21 Page 6 of 9
may not use the discovery process as a fishing expedition" and finding that requested documents

were irrelevant because they related to time periods outside of the plaintiffs employment, and the

plaintiff "fails to explain why this elongated timeframe in his request for production is

appropriate"); United States v. Bartko, No. 5:09-CR-321-D, 2012 WL 13185501, at *3 (E.D.N.C.

Mar. 29, 2012) (holding that "blind requests riddled with the language of discovery epitomize an

impermissible fishing expedition" when the requesting party "has no idea what information" the

requested files might contain but "simply hopes they will contain something useful"). Plaintiffs

may find something in the pre-transaction date QuickBooks data that would support the relevancy

of post-transaction date data, but for now, it appears that the QuickBooks data from after the

transaction dates are not relevant, and the motion to compel that information is denied without

prejudice. Harris v. Vanderburg, No. 4:19-CV-111-D, 2020 WL 7319607, at *5 (E.D.N.C. Dec.

11, 2020) (denying a motion to compel without prejudice, stating that the plaintiffs should narrow·

their requests, and recognizing that they may adduce additional information that would bear on

relevancy).

B.     Proportionality

       Having found that the pre-transaction date data is relevant, the next issue is whether the

requests are proportional to the needs of the case. The third parties assert that the requests are not

proportional and pose an undue burden because they would have to expend time and resources

examining the data to redact confidential information.          Plaintiffs respond that exporting a

QuickBooks file would take mere minutes, and any confidentiality concerns could be addressed

by the consent protective order already entered in this case.

       The amended consent protective order entered in this case on May 26, 2021 provides as

follows:




                                                  7
           Case 5:20-cv-00470-BO Document 78 Filed 08/19/21 Page 7 of 9
       A third party responding to a subpoena may designate a document, information, or
       thing it produces or permits inspection and copying of "CONFIDENTIAL" if such
       third party believes in good faith that the document, information, or thing
       constitutes or contains confidential business, financial, personnel, or personal
       information, and "ATTORNEYS' EYES ONLY" only if that party believes in good
       faith that the document, information, or thing constitutes or contains customer
       names, customer addresses, vendor names, and vendor addresses, and only if the
       party simultaneously produces a redacted version of the document, information, or
       thing marked "CONFIDENTIAL" as provided below.

[DE-66] at 3.     The order further provides that "[w]ithin any such document designated

'CONFIDENTIAL,' the designating party may redact customer names, customer addresses,

vendor names, and vendor addresses, provided that contemporaneously with any such designation,

the designating party must also produce an unredacted copy of the document designated

'ATTORNEYS EYES ONLY.'" Id. at 4. The protective order gives parties a period of time in

which to designate documents produced by third parties in response to a subpoena as confidential

or attorneys' eyes only. Id.

       Designating the QuickBooks documents as confidential or attorneys' eyes only and

redacting information such as customer and vendor names would take some amount of time, but

the third parties and Defendants have not explained with particularity how burdensome it would

be, and the consent protective order entered in this case contemplates such a production.

Production of the pre-transaction date data is not disproportionate to the needs of the case or unduly

burdensome on the grounds that the third parties or Defendants would have to follow the

procedures set forth in the consent protective order. See Jones v. Pulte Home Corp., No. 5:07-CV-

473-H(3), 2009 WL 10690096, at *3 (E.D.N.C. Apr. 3, 2009) ("Plaintiffs do not contest the

confidentiality of the financial information they have requested. Rather, they point out that on

March 20, 2008, both parties agreed to a joint protective order regarding confidential information.

[DE-61, pgs. 2-3]; [DE-16-2]. This protective order sufficiently addresses Defendant's concerns.




                                       8
           Case 5:20-cv-00470-BO Document 78 Filed 08/19/21 Page 8 of 9
[DE-16-2, p. 2, 5]."). The QuickBooks data for Vivid NC through March 1, 2020 and for Vivid

TX through December 31, 2020 is relevant and proportional to the needs of the case, and following

the procedures set forth in the consent protective order would not be unduly burdensome;

accordingly, Plaintiffs' motion to c;:ompel production of the pre-transaction date data is allowed.

                                         III. CONCLUSION

        For the foregoing reasons, Plaintiffs' motion to compel [DE-69] is allowed in part and

denied in part, and the third parties are ordered to produce the QuickBooks data through March 1,

2020 for Vivid NC and through December 31, 2020 for Vivid TX no later than September 2,

2021.

        So ordered, the   /'f   day of August 2021.




                                                      9
           Case 5:20-cv-00470-BO Document 78 Filed 08/19/21 Page 9 of 9
